This is a divorce suit instituted by Santos G. Rodriguez against his wife, Concepcion Fuentes Rodriguez. The trial court granted the divorce and the wife has appealed.
The evidence shows that the parties were married December 29, 1940, and separated October 5, 1941. During the time they lived together they did not get along well, but their troubles amounted to nothing more than family quarrels and arguments. Appellee joined the army on March 16, 1942, and is still serving in the army, being stationed in California. He was forced to make the usual allotment to his wife. This suit was not filed until September 23, 1943.
The evidence is not sufficient to establish cruel treatment such as would render their further living together as man and wife insupportable.
In Blake v. Blake, Tex.Civ.App. 263 S.W. 1075, 1076, Chief Justice Fly, in speaking for this Court, said:
"[The statutory provision,] `Where either the husband or wife is guilty of excesses, cruel treatment or outrages toward the other, if such ill treatment is of such a nature as to render their living together insupportable.' * * * should be strictly construed, and not so as to mean incompatibility and so as to include every whim or love of change, or the desire to marry some one else, or anything except such excesses, cruel treatment, or outrages as would render living together insupportable, meaning unendurable, intolerable, insufferable."
See also 15 Tex.Jur., § 14, p. 450; McAlister v. McAlister, 71 Tex. 695,10 S.W. 294; Warfield v. Warfield, Tex.Civ.App. 161 S.W.2d 533; McCullough v. McCullough, 120 Tex. 209, 36 S.W.2d 459; Aylesworth v. Aylesworth, Tex.Civ.App. 292 S.W. 963.
The judgment of the trial court will be reversed and judgment here rendered denying the divorce.